C o u r t o f Appeals
                                     Second D i s t r i c t of Texas
CHIEF JUSTICE                                                                           CLERK
 TERRIE LIVINGSTON                     TIM CURRY CRIMINAL JUSTICE CENTER                 DEBRA SPISAK
                                            401 W. BELKNAP, SUITE 9000
JUSTICES                                  FORT WORTH, TEXAS 76196-0211                  CHIEF STAFF ATTORNEY
 LEE ANN DAUPHINOT                                                                       LISA M. WEST
 ANNE GARDNER                                   TEL: (817) 884-1900
 SUE WALKER                                                                             GENERAL COUNSEL
 BILL MEIER                                     FAX: (817) 884-1932                      CLARISSA HODGES
 LEE GABRIEL
 BONNIE SUDDERTH                              www.txcourts.gov/2ndcoa



                                           March 20, 2015
                                                                                REC;eived m
     Rhonald Martinez                                                      COURT OFC
     a/k/a Ronald Martinez
     Michael Unit #476155
                                                                                       25 2015
     2664 FM 2054
     Tennessee Colony, TX 75886

     RE:           Court of Appeals Number:       02-13-00610-CR
                   Trial Court Case Number:       1253416D

    Style:         Rhonald Martinez a/k/a Ronald Martinez v. The State of Texas


           We are in receipt of your correspondence in connection with the above-
     referenced case. Our records indicate that you have counsel. Your attorney is
    Abe Factor. On March 2, 2015, counsel filed a motion to extend the time to file a
     petition for discretionary review. We are attaching that motion to this letter. The
     Texas Court of Criminal Appeals granted the motion, and the petition for
     discretionary review is currently due on April 1, 2015.

                Because you are still represented by counsel and because counsel has
    indicated that he plans to file a petition for discretionary review on your behalf,
    the papers you tendered are being returned to you and are being forwarded to
    the Texas Court of Criminal Appeals.

                                                  Respectfully yours,

                                                  DEBRA SPISAK, CLERK



                                                  By: Bonnie Alexander, Deputy Clerk
    cc: Court of Criminal Appeals
           P.O. Box 12308
           Austin, TX 78711
02-13-00610-CR
March 20, 2015
Page 2




     Abe Factor
     5719 Airport Frwy.
     HaltomCity, TX 76117

     Debra Windsor
     Asst. Criminal District Attorney
     401 W. Belknap. St.
     Fort Worth, TX 76196
         t Ak M°«M Aav MAtcrwez, AWsLiAm w A*. <*>
      Ji-* .*-ttJs SQUATS beCISlOH W /^T CA$€ &Bf^At IT. I

AJoT k"*"e/\ Ue arfl^FAjTtAxz Mf CASE £>V A 5. A ?
***£ tuJn^TuT^ ke«ecr WAT IA«
 •a   ., ™ w></ /teA'w.s to CieM r+i i^i^D M°"r '""at
^'TZJLen To ^ Life. nwr, <»°«» L'ke T" *»
fMtfo** ATffi£ WH- ^p vavTMenwe BsmAe matte?
^''-> A<?a ,%ifre*£A/r;£)*v ^^teA /7^> * *^'w
®€GuesTITaA »oi 3BBH TUese TAfei A»o ttjrrm Bm
in Tjtavw ^f'%Twe M****** .**>« jut.
oFFtCeA CkU «* 0brZaB WW t» Wl* MATTER; &)THis
Lpw 0y wtWH°wUb<.. . ^^^y oBJecreD To IT t»
\,lo^S>uePAoc&s*           '^^ (i tlJ7ltsTA/Ai keu>®,




)%t0 »'T L0°\I^SmI He WD* AU THAT */•.
 ' / bfi/JT KM*/ l^fti Abe -fA-CToA, 7J/D Ajbt
„c tup eumeiJce (^ W cAr$E frecAutg } CLe/lAty

^ !Zk<h>T1 i^eke NOT WAHV OF m $TATe>
frPmi BeCfiJt/AL ' ; tenet) Ui*> i^t fc ^°^'7




      RECEIVED

       MAR 1 3 2015
     COURT 0.: ...'PEALS
  SECOND DISTRICT OF TEXAS
    DEBRASPISAK, CLERK
                                                     7 % i?
                                                     Si'
                                                                       r
         as
         m
                                                     i        u~
      oo
      m o o
      CDZO
      ?oac:
                            33
                   3>       ST!                      t
                   TO
                            O                    C
      Cfl 73 ""    CO
                                                                       5
      £o>
                   ro       <                                          t
      oOm                   m             ^i                           CTi
      i—n>
      EU —i r—              a
      3Jrn<o
                                           s->




-.1
(P

o
l\)

1.0




                                0>
              —^        o
                                                                   u

                                -I   K
                                     ON
                  <^    -
                  ?&
                                                              in c
                                                         8
                                                         U1
                   -i                                    -« N X
                  ><
                                     £                   CO

                                     ^                             n




                                      (b